PER CURIAM.
William E. Van Treese appeals the district court’s1 judgment for defendants following a bench trial in this 42 U.S.C. § 1983 action. We affirm.
Van Treese filed a series of complaints against Linn County Sheriff Dennis Blome; Lieutenant Donald Zeller; Sergeants Deso-tel, Houlahan, and Hromidiko; Nurse Jan Dooley; the City of Cedar Rapids; and Don Cannie. Van Treese claimed defendants violated his equal rights, unconstitutionally denied him access to the courts, were deliberately indifferent to his medical needs, and violated the Due Process Clause and the Eighth Amendment. After a bench trial, the district court dismissed with prejudice all of the defendants.
We cannot review the district court’s factual findings, refusal to call witnesses, or denial of Van Treese’s motions, as Van Treese did not provide a trial transcript as required by Fed.R.App.P. 10(b), and he did not request one at government expense. See Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir.1987) (per curiam) (appellant’s failure to provide a complete transcript makes it impossible to review evidence presented at trial), cert. denied, 484 U.S. 1071, 108 S.Ct. 1041, 98 L.Ed.2d 1004 (1988). Further, Van Treese has not explained in his brief how he was prejudiced by the district court’s refusal to call witnesses and denial of his motions. See Estes v. Texas, 381 U.S. 532, 542-43, 85 S.Ct. 1628, 1632-33, 14 L.Ed.2d 543 (1965) (most due process claims require specific showing of prejudice); Griffin-Ben v. Bowersox, 978 F.2d 455, 456 (8th Cir.1992) (per curiam) (citing Estes).
Accordingly, we affirm.

. The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation in the Northern District of Iowa.